The parties disagreed as to whether appellant was employed as housekeeper for a definite *Page 161 
term, or was employed from month to month. The case was tried by the court, and he found the issues for appellees. The evidence was conflicting, but the court's finding is supported by substantial evidence. Under such circumstances, the finding will not be disturbed.
It follows that the judgment of the court below is correct and should be affirmed, and it is so ordered.
BRATTON and BOTTS, JJ., concur.